DISMISS and Opinion Filed July 23, 2021




                                        In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  No. 05-21-00434-CV

                      CHRISTIAN ALINTAH, Appellant
                                  V.
                       LVNV FUNDING, LLC, Appellee

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-02561-2020

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Schenck
      Before the Court is appellant’s motion to dismiss the appeal because the

parties have settled their differences. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).




                                           /David J. Schenck//
210434f.p05                                DAVID J. SCHENCK
                                           JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTIAN ALINTAH, Appellant                 On Appeal from the County Court at
                                             Law No. 4, Collin County, Texas
No. 05-21-00434-CV          V.               Trial Court Cause No. 004-02561-
                                             2020.
LVNV FUNDING, LLC, Appellee                  Opinion delivered by Justice
                                             Schenck. Justices Reichek and
                                             Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee LVNV FUNDING, LLC recover its costs of
this appeal from appellant CHRISTIAN ALINTAH.


Judgment entered this 23rd day of July, 2021.




                                       –2–